 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AARON D. PENNEKAMP
   ROSS PEARSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00023-KJM

12                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN THE GOVERNMENT’S NOTICE
13                           v.

14   LAWRENCE MACKEN,

15                                 Defendant.

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s

19 Request to Seal, IT IS HEREBY ORDERED that (1) the government’s ex parte supplement to its

20 opposition to defendant Lawrence Macken’s motion to disclose the grand jury transcript, as well as

21 Exhibit 1 to its ex parte supplement; and (2) the government’s Request to Seal shall be SEALED until

22 further order of this Court.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the government’s request, sealing the government’s motion serves a compelling interest. The Court

26 further finds that, in the absence of closure, the compelling interests identified by the government would

27 be harmed. In light of the public filing of its request to seal, the Court further finds that there are no

28 /////


       ORDER SEALING DOCUMENTS AS SET FORTH IN            1
       GOVERNMENT’S NOTICE
 1 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 2 interests identified by the government.

 3 DATED: April 27, 2021.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN          2
      GOVERNMENT’S NOTICE
